OPINION — AG — **  HIGHWAYS — BUSINESS MEETINGS — END OF MONTH ** FROM A CONSIDERATION OF THE ABOVE MENTIONED STATUTORY PROVISIONS (AND WITHOUT DECIDING WHETHER OR NOT THE PROVISION FIXING IS MANDATORY OR MERELY DIRECTORY) IT APPEARS THAT SINCE THE REGULAR JULY MEETING DATE OF THE HIGHWAY COMMISSION FALLS ON MONDAY, JULY 4TH, A HOLIDAY, THE REGULAR JULY MEETING SHOULD BE COMMENCING TUESDAY, JULY 5TH. IN THIS CONNECTION, HOWEVER, WE REALIZED THAT A SITUATION ANY ARISE WHEREBY IT COULD BE DETERMINED IN ADVANCE OF A REGULAR MONTHLY MEETING THAT A QUORUM COULD NOT BE HAD, AND, HENCE, NO BUSINESS COULD BE TRANSACTED. IN SUCH A CASE WE BELIEVE THAT IF THE COMMISSION SHOULD FIND AND DETERMINE IN ADVANCE OF A PARTICULAR REGULAR MEETING THAT A QUORUM COULD NOT BE HAD AT REGULAR MEETING, IT WOULD HAVE AUTHORITY TO FIX A MEETING DATE FOR A TIME WHEN A SUFFICIENT NUMBER OF MEMBERS COULD BE PRESENT TO TRANSACT BUSINESS.  25 O.S. 82.2 [25-82.2], 69 O.S. 20.3 [69-20.3] [69-20.3] (69 O.S. 311 [69-311]) (MAINARD KENNERLY)